Citation Nr: 0330322	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-05 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for service-connected lumbosacral strain with degenerative 
disc disease.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

On March 5, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic and 
neurological examination to determine the 
severity of his lumbosacral strain with 
degenerative disc disease.  All indicated 
tests and studies, to include x-rays and 
other diagnostic procedures deemed 
necessary, should be conducted. The 
rationale for all opinions should be 
explained in detail.  If the examiner(s) 
provides an opinion that is contrary to 
one already of record, the examiner(s) 
should point to specific findings and/or 
medical authority to explain why his or 
her opinion differs from the opinion(s) 
already of record.  The claims folder, 
along with any additional evidence 
obtained pursuant to the requests above, 
should be made available to the 
examiner(s) for review.
 
a)  The neurological examiner should 
report the frequency of any degenerative 
disc disease symptoms compatible with 
characteristic pain, demonstrable muscle 
spasm, absent muscle jerk, or other 
neurological findings appropriate to the 
site of the disease disc.  In addition, 
the neurological examiner should comment 
on whether the veteran's disability is 
postoperative, cured, mild, moderate, 
severe, or pronounced.  38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2002).  The 
examiner should also indicate the 
frequency and duration of incapacitating 
episodes and attacks over the past 12 
months.  (An incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician).  
The examiner should also note whether the 
veteran's degenerative disc disease is 
present in more than one spinal segment, 
and if so, if the effects in each spinal 
segment are clearly distinct.  67 Fed. 
Reg. 54,345 (to be codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293)).

With regard to any additional 
neurological manifestations, the 
neurological examiner should report all 
chronic neurological signs and symptoms 
resulting from degenerative disc disease 
that are present constantly, or nearly 
so.  In this regard, the neurological 
examiner should indicate the nature and 
extent of any peripheral neuropathy, 
particularly any sciatic, popliteal, 
and/or peroneal neuropathy.  The 
neurological examiner should specify 
whether the veteran experiences complete 
or incomplete paralysis of any peripheral 
nerve.  If the veteran experiences 
complete paralysis, the neurological 
examiner should report whether the foot 
dangles and drops, if there is a slight 
droop of the first phalanges of all of 
the toes, if the veteran can dorsiflex 
the foot, if the extension (dorsal 
flexion) of the proximal phalanges of the 
toes is lost, if the abduction of the 
foot is lost or weakened, and if 
anesthesia covers the entire dorsum of 
the foot and toes.  The neurological 
examiner should also note if the eversion 
of the foot is weakened, if plantar 
flexion is lost or impaired, if frank 
adduction of the foot is impossible, if 
flexion and separation of the toes are 
abolished, if no muscle in the sole can 
move, if there is complete paralysis of 
all of the muscles of the sole of the 
foot, if there is frequent painful 
paralysis of a causalgic nature, if the 
toes cannot be flexed, and if the 
quadriceps extensor muscles are 
paralyzed.  The neurological examiner 
should also indicate if there is no 
active movement possible of the muscles 
below the knee, and if the flexion of the 
knee is weakened or lost.  If the veteran 
suffers from incomplete paralysis, the 
examiner should indicate whether this 
paralysis is severe with marked muscular 
atrophy, severe, moderately severe, 
moderate, or mild.  The neurological 
examiner should also indicate if the 
veteran experiences neuritis or 
neuralgia.  38 C.F.R. § 4.124a (2002).  
Such analysis should be undertaken as to 
each affected nerve.  In addition, the 
neurological examiner should address the 
findings made in the July 1999 VA 
examination and in the July 2002 private 
evaluation performed by Dr. Geiger.  

b)  With regard to the veteran's 
orthopedic manifestations, the orthopedic 
examiner should identify all chronic 
orthopedic signs, and symptoms resulting 
from the veteran's low back disability 
that are present constantly, or nearly 
so.  The orthopedic examiner should 
indicate whether degenerative disc 
disease is present in more than one 
spinal segment, and if so, if the 
orthopedic effects in each spinal segment 
are clearly distinct.  67 Fed. Reg. 
54,345 (to be codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293)).

The orthopedic examiner should also 
conduct range of motion studies on the 
low back.  The examiner should first 
record the range of motion observed on 
clinical evaluation, in terms of degrees.  
If there is clinical evidence of pain on 
motion, the orthopedic examiner should 
indicate the degree of motion at which 
such pain begins.  The orthopedic 
examiner should also discuss whether the 
veteran's limitation of motion of the 
lumbar spine is slight, moderate, or 
severe.  38 C.F.R. § 4.71a (Diagnostic 
Code 5292) (2002).  The orthopedic 
examiner should specifically comment on 
whether the veteran's functional losses 
equate to severe limitation of motion, or 
mild, moderate, severe, or pronounced 
intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2002). 

With regards to any lumbosacral strain, 
the orthopedic examiner also should 
discuss whether the veteran's disability 
results in characteristic pain on motion, 
muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion 
in a standing position, listing of the 
whole spine, positive Goldthwaite's sign, 
marked limitation of forward bending in a 
standing position, loss of lateral motion 
with osteo-arthritic changes, narrowing 
or irregularity of joint space, or some 
of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a 
(Diagnostic Code 5295) (2002). 

Then, after reviewing the veteran's 
complaints and medical history, the 
orthopedic examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments, such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc., and 
should equate such problems to limitation 
of motion beyond that shown clinically.  
(In other words, functional losses due to 
pain, etc. may result in disability 
tantamount to that contemplated by the 
criteria for a higher rating.  If so, the 
orthopedic examiner should so state.) In 
addition, the examiner should 
specifically address the findings made in 
the July 1999 VA examination and in the 
July 2002 private evaluation performed by 
Dr. Geiger.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





